Citation Nr: 1724875	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 14, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.H.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran, his spouse, and L.H., a registered nurse, testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014 and July 2016, the Board remanded the current issue to obtain additional VA and private medical records and to afford the Veteran another examination to assess the severity of his PTSD.  That requested development has been accomplished, and there is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2016 rating decision, the AOJ increased the initial rating for the Veteran's service-connected PTSD to 70 percent, effective October 14, 2016.  However, as that increase did not represent a total grant of the benefits sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Prior to October 14, 2016, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD were met.  38 U.S.C.S. §§ 1155 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Since October 14, 2016, the criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.S. §§ 1155 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is currently in receipt of a 50 percent rating for his service-connected PTSD prior to October 14, 2016, and a 70 percent rating thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He is seeking a higher initial rating for that disability.  Following review of the record, the Board finds that his symptoms throughout the claim period most nearly approximate occupational and social impairment with deficiencies in most areas, entitling him to a 70 percent disability rating, but no higher, for his service-connected PTSD.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, and as relevant here, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Turning to the evidence of record, the Board initially notes that the record contains several diagnoses of depression in addition to PTSD.  However, as the Board noted in its July 2016 decision, clinicians who have evaluated the Veteran and diagnosed both depression and PTSD generally have not distinguished the symptoms attributable to each diagnosis.  Moreover, statements made by a VA clinician who evaluated the Veteran in November 2013 suggest that the Veteran's depressive symptoms are related to his PTSD.  As a result, all of the psychiatric symptoms discussed during the course of the claim are for consideration in the evaluation of the Veteran's service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning, then, to the issue of the appropriate disability rating for those symptoms, the AOJ awarded the Veteran a 70 percent rating for PTSD effective October 14, 2016, based on the findings of an October 2016 VA examiner.  The Board agrees that a 70 percent rating is warranted based on the symptoms that were documented during the October 2016 examination.  However, resolving reasonable doubt in the Veteran's favor, the Board further finds that those symptoms have been present throughout the claim period.

During the October 2016 VA examination, the Veteran told the examiner that the past four or five years had been "really rough."  He explained that he had been married since 1971 and had been a pastor for the past 34 years, but that his work was now being affected by his inability to tolerate large groups.  He also explained that he had stopped participating in recreational activities he had enjoyed before service-such as hunting and fishing-due to his feeling that he was unsafe or exposed during those activities.  Additionally, the Veteran reported that he would often forget what he was doing during his daily life, that it took him much longer to write sermons than it used to, and that he had to reread Bible passages to comprehend them.  

The examiner observed that the Veteran was nervous, jittery, tense, distressed, and anxious during his interview.  He noted that the Veteran began the interview very pleasantly but grew overwhelmed as he began talking and thinking about his experiences in Vietnam.  He reported that the Veteran described recurrent, involuntary, and intrusive distressing memories of the traumatic events he experienced during service, as well as recurrent, distressing dreams.  He noted that the Veteran exhibited markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  Hypervigilance, problems with concentration, and sleep disturbance were also noted, and the examiner reported that the Veteran described unusual sensory experiences, characterized as hearing someone speaking and seeing shadows moving on the periphery of his vision, in connection with his hypervigilance.  The examiner stated that the Veteran reported sometimes thinking that everyone would be better off if he were dead and feeling guilty that he had survived service when some of his friends had not.  The examiner observed that the Veteran had difficulty recovering after recounting his experiences in Vietnam and that his level of anxiety disrupted his attention and concentration to the extent that he could not recall even overlearned information.  

Following his interview and examination of the Veteran, the examiner described psychiatric symptoms that included anxiety, chronic sleep impairment, mild memory loss, impairment of both short- and long-term memory, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  He noted that the Veteran's symptoms were significantly affecting his work performance, as it took him longer to perform the same work and he was avoiding some of his duties because they provoked his PTSD symptoms.  He also noted that the Veteran's wife had been particularly forgiving of his hypervigilance and his tendency to isolate himself.  The examiner concluded that the Veteran's psychiatric symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

As already noted, the AOJ's award of a 70 percent disability rating was based on the above symptoms.  However, the record suggests that most, if not all, of those symptoms also existed prior to the October 2016 VA examination.

In that regard, during a December 2008 Vet Center evaluation, the clinician stated that the Veteran presented with an anxious manner and described symptoms that included irritability, angry outbursts, anxiety, memory loss, concentration problems, loss of interest in usual activities, depression, and panic attacks.  The clinician assigned a GAF score of 45/50 based on those symptoms.

In January 2010, the VA psychiatric examiner who evaluated the Veteran in connection with his initial service connection claim stated that the Veteran reported becoming more withdrawn and isolative over the past two years.  He noted that the Veteran had been married to his wife since 1971, that he had relationships with some family members, including his adopted daughter and recently born granddaughter, and that he had some social interactions through the church.  The examiner also noted, however, that the Veteran had no close individual friendships, that his hobbies were few and solitary in nature, and that he experienced hypervigilance-related anxiety when he went out in public.  He further noted that, although the Veteran had been a pastor in the same church for 30 years, he had recently become more withdrawn in connection with certain duties, such as visiting the sick.  Regarding specific symptoms, the examiner stated that the Veteran presented with a dysphoric and anxious mood, and a restricted affect.  He noted that the Veteran described mood difficulties about 50 percent of the time and irritability without severe anger outbursts.  He also noted that the Veteran's light sleeping pattern, as a result of his PTSD symptoms, left him tired.  The examiner reported that the Veteran described some problems with short term memory, such as forgetting to do various tasks, forgetting what his wife told him, and losing his train of thought.  The Veteran indicated that he had once forgotten his granddaughter's name when put on the spot.  The examiner noted, however, that the Veteran was able to provide her name when asked during the examination.  The examiner assigned a GAF score of 55 based on the Veteran's PTSD symptoms, but he did not identify the specific level of occupational and social impairment caused by those symptoms.

The record reflects that the Veteran was receiving ongoing treatment for PTSD during this portion of the claim period.  For example, September 2010 and May 2011 treatment notes from the Vet Center that evaluated the Veteran in 2008 reflect that he was participating in a treatment plan for "PTSD (Intrusive Thoughts)," with expected outcomes that included reduction of intrusive thoughts about death and dying.  

In a July 2011 statement, L.H., a registered nurse, indicated that the Veteran described panic attacks two to three times per week, difficulty with complex commands, increased forgetfulness, and no motivation to visit members of his parish.  During his July 2011 Board hearing, the Veteran again reported experiencing panic attacks several times per week and indicated that he felt anxious or depressed about 50 percent of the time.  The Veteran's wife testified that he had started to experience nervousness, including physical shaking of his hands, when he was called upon to preach, that he had difficulty remembering things, and that he had become more irritable and reclusive in recent years.  The Veteran noted that he did not like to counsel people anymore-a work duty his representative characterized as conflict-based.  The Veteran also testified that attending funerals, another aspect of his profession, had begun affecting him differently in the past several years, and that he felt a type of numbness during those events.  He also testified that he generally did not feel like doing anything and preferred to just sit around or lie down.  When asked whether he ever had suicidal thoughts, the Veteran initially stated "[n]o, not really."  He then clarified, however, that "[s]ometimes it'll just go through my mind but [sic] be better off if I was gone or something like that but, as far as wanting to do it, I can't bring myself to do it."

In September 2013, the Veteran reported to a VA medical facility and indicated that his PTSD symptoms had worsened-apparently due to his daughter's health and to trauma reminders related to news about Syria.  Notably, however, the symptoms he described were comparable to those he had previously been reporting.  Specifically, they included intrusive thoughts, nightmares, avoidance of crowds, hypervigilance, guilt over surviving service in Vietnam, feelings of hopelessness or helplessness, feelings of depression two to three days per week, and anxiety severe enough to interfere with his work as a minister.  The Veteran continued to seek VA treatment thereafter, and his reported symptoms continued to include anxiety, depression, intrusive thoughts, sleep disturbance, hypervigilance, avoidance, irritability, feelings of hopelessness without suicidal ideation, and, on at least one occasion in 2014, passive suicidal ideation.  

In short, the record suggests that the Veteran's PTSD symptoms have made it difficult for him to adapt to stressful circumstances, particularly certain portions of his work as a pastor, at least since the initiation of this claim.  Moreover, some of his reports prior to October 2016, including his Board hearing testimony, suggest that he was experiencing near-continuous depression that was affecting his ability to function independently, appropriately and effectively on a daily basis; he reported experiencing suicidal ideation as early as 2011; and he was assigned multiple GAF scores of 50 or lower prior from 2008, forward.  Thus, even acknowledging any gradual worsening that may have occurred over the course of the claim period, the Board finds that, resolving reasonable doubt in the Veteran's favor, a 70 percent disability rating has been most nearly approximated throughout that time.  His claim is granted to that extent.

The Board does not, on the other hand, find that a 100 percent disability rating is warranted at any point during the claim period.  In that regard, examiners and clinicians have consistently observed the Veteran to be alert and oriented in all spheres, with appropriate grooming, hygiene, and behavior, and without impairment in thought processes or communication.  The GAF scores of record range from 45 to 55, and such scores are also not suggestive of total occupational and social impairment.  Additionally, although the Veteran has reported experiencing suicidal ideation during the claim period, he has denied specific plans or intent and, indeed, has explicitly stated on at least one occasion that he would not act on such thoughts.  Thus, the Board finds that those thoughts do not amount to a persistent danger of self-harm, consistent with the 100 percent rating criteria.

In finding that a 100 percent disability rating is not warranted, the Board also acknowledges the Veteran's report, during the October 2016 VA examination, of often hearing somebody talking and seeing shadows moving at the edges of his vision-symptoms the examiner characterized as "unusual sensory experiences associated with hypervigilance" but which the Board assumes could also reasonably be characterized as hallucinations.  However, the Veteran has denied hallucinations and delusions during multiple other medical evaluations, including in 2016.  For example, during a VA mental status examination conducted in September 2016, the Veteran denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He also denied ideas of reference grandiosity, and paranoia, and the psychiatrist noted that he did not appear to be responding to internal stimuli.  Similar findings are documented throughout the claim period.  Viewed in the context of all of the evidence of record, including both the medical evidence and the Veteran's statements and testimony regarding his symptoms, the Board finds that his report of often hearing voices and seeing shadows during the October 2016 VA examination does not support a determination that he experiences the type of "persistent" hallucinations contemplated by the 100 percent rating criteria.

The Board next acknowledges that, during his January 2010 VA examination, the Veteran described an instance of being unable to recall his granddaughter's name when he was "put on the spot" by someone.  The Board finds that this isolated report is not typical of the severity of his memory loss during the claim period.  Notably, the 2010 examiner followed up by asking the Veteran if he could provide his granddaughter's name, and the Veteran was able to do so.  More to the point, the Veteran also reported during that examination that, although he had some problems with short term memory, would often forget to do tasks, would forget what his wife told him, and would forget where he put things, he was able to handle his bills and medicines adequately.  During his 2016 VA examination, the examiner described the Veteran's symptomatology as short- and long-term memory loss with retention of only highly learned material, rather than memory loss for names of close relatives, own occupation, or own name.  In short, viewing the evidence addressing the Veteran's memory loss as a whole, the Board finds that it does not more nearly approximate the type of loss described in the 100 percent rating criteria.  

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted throughout the claim period, the Board has also considered that the Veteran has described feeling withdrawn or isolated from others, including his immediate family at times, that he has described little social interaction and an intolerance for large groups, and that his symptoms have resulted in a loss of interest in, or difficulty performing, occupational roles such as counseling parishioners, visiting the sick, and preparing and delivering sermons.  However, the Veteran has been married to his wife since 1971, has described ongoing relationships with various other family members, and has reported occasionally going out to eat with others or participating in church-related social functions.  Furthermore, although he has reported that it is difficult for him to perform certain occupational tasks, he has also reported continuing to work as a pastor, generally.  In any event, a finding that the Veteran's psychiatric symptoms cause some degree of occupational and social impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired during the claim period.  See Vazquez-Claudio, 713 F.3d 112.

In short, to the extent the Veteran believes he meets the criteria for a 100 percent disability rating, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine.  Indeed, it has applied it in determining that a 70 percent disability rating is warranted throughout the claim period.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Prior to October 14, 2016, a rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

From October 14, 2016, a rating in excess of 70 percent for PTSD is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


